PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/514,940
Filing Date: 17 July 2019
Appellant(s): Long


__________________
Guy Cumberbatch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/15/2021


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(1) Grounds of Rejection to be Reviewed on Appeal
With the exception of a portion of the defective oath/declaration rejection, every ground of rejection set forth in the final Office action dated April 16, 2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.

Oath/Declaration - 35 U.S.C. 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
 “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error” (MPEP 1414(II)(C)).
The error statement does not include reference to specific claim(s) and the specific claim language from an original claim that caused the claims to be in error.
Claims 1-16 and 37-46 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Claim Rejections - 35 USC § 251
Recapture
Claims 37-46 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

New claims 37-46 are broader than original patent claims 1-16. Claim 37 does not require, inter alia, “wherein the front wall includes a pair of U-shaped bars, comprising a lower bar and an upper bar, and wherein the upper bar has a front bar and a pair of rearwardly-extending bars that are journaled for rotation about a common horizontal axis parallel to the front wall so that the upper bar may pivot from a raised position to a lowered position…”.


The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the Long ‘551 patent, the examiner rejected (under 35 USC 103) claims 1, 2, 4, 7, 12-14 and 16 in a non-final Office action mailed 3/30/18.  The Applicant responded on 6/26/18 with amendments and remarks.  The Applicant’s remarks indicate the Applicant and examiner conducted a telephonic interview on 6/25/18, with the Applicant stating, “In the interview, the allowability of claims 8-9 and 17-18 were discussed, and a slight modification to the allowable subject matter was proposed.  The modification is embodied in the claim amendments shown above, and agreement was believed to be reached with the examiner.”
any of the limitations added to the claims to make them allowable.   
  
Therefore, the limitations of  “wherein the front wall includes a pair of U-shaped bars, a lower bar and an upper bar, and wherein the upper bar has a front bar and a pair of rearwardly-extending bars that are journaled for rotation about a common horizontal axis parallel to the front wall so that the upper bar may pivot from a raised position to a lowered position, and further including a flexible fabric panel secured to both the lower and upper bars so as to form a part of the complete barrier to a baby rolling off the sleeping platform when the upper bar is in the raised position” are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 37-46 are being broadened to omit the surrendered subject matter.
Therefore, step 2 of the three-part test is met.
In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 37-46.
Therefore, claims 37-46 improperly recapture surrendered subject matter.

Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares, the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Antares, 771 F.3d at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’”  Antares, 771 F.3d. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Antares, 771 F.3d. at 1360.
The court writes:
The original specification here does not adequately disclose the later-claimed safety features to meet the Industrial Chemicals standard. The specification discussed only one invention: a particular class of jet injectors. . . . Although safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification. Rather, the safety features were serially mentioned as part of the broader conversation: how to build the patented jet injection device.  . . . Nowhere does the specification disclose, in an explicit and unequivocal manner, the particular combinations of safety features claimed on reissue, separate from the jet injection invention. This does not meet the original patent requirement under § 251.
Here, the original ‘551 patent disclosed a bassinet invention in five embodiments (species), wherein all five embodiments include a “convertible wall” structure, and neither the written description nor the drawings disclose a bassinet invention without a convertible wall.
In the instant reissue application, Applicant has introduced (in response to the non-final Office action mailed 10/28/20) a broadened set of claims (claims 37-46) that do not include limitations to a convertible wall element.  Further, Applicant stated in a new Declaration filed 03/01/21 that, “The patentee claimed less than she had a right to claim.  Specifically, claims to a partial barrier wall without a convertible front wall were not filed and were not surrendered.”
Per the decision in Antares, “Industrial Chemicals made clear that, for § 251, ‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’ 315 U.S. at 676.  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.”
As discussed above, the ‘551 patent discloses a bassinet invention in five embodiments (species), wherein all five embodiments include a convertible wall structure, and neither the written description nor the drawings disclose a bassinet invention without a convertible wall.
 Since the ‘551 patent fails to disclose or suggest a bassinet invention without a convertible wall, the ‘551 patent does not “clearly and unequivocally” disclose the newly claimed convertible wall-less bassinet as a separate invention.    
Therefore, claims 37-46 do not satisfy the “original patent” requirement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37-39 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,370,715 to Morton (”Morton”).  Fig. 14 of Morton (below) discloses a bassinet having all the limitations as recited in claims 37-39 and 43, including:
With respect to claim 37 -- a rectangular lower frame 29 with a long front dimension (at wall 23) and a long rear dimension (at wall 24); a plurality of enclosure walls (24, 25, 28) mounted around a periphery of the lower frame; a partial barrier wall 23 sized shorter (in length) than the front dimension and formed with gentle curves and no sharp edges.  Note the structure as shown in Fig. 14 would allow the intended use as recited in the “wherein” clause of claim 37;
With respect to claims 38 and 39 -- Morton discloses in col. 5, “Panels 23, 24, 25 and 28 may be detachable from base panel 22 to facilitate easy storage, or they may be integrated into a single unit (col. 5, lines 1-4);
With respect to claim 43 – Morton discloses in cols. 4 and 5, “A soft fabric cover or quilt 26 is provided…” (col. 4, line 20) and “The fabric cover 26 fits over the base panel 22 and all of the side/end panels 23, 24, 25 and 28” (col. 5, lines 4-5).  Therefore, wall 23 is padded.
    PNG
    media_image2.png
    462
    524
    media_image2.png
    Greyscale

(2) Response to Arguments
	As to the defective Declaration, it is noted that Appellant canceled claims 17-36.  Therefore, examiner’s arguments are withdrawn with respect to claims 17-36 being directed to non-claimed subject matter distinct from the elected invention and thus barred from being pursued through a reissue proceeding.
	However, examiner’s arguments are correct regarding the Declaration lacking reference to the specific claim language from an original claim that caused the claim to be in error.  The Declaration error statement, “Claim 1 at least was in error for inclusion of a convertible front wall in addition to a partial barrier wall” is a generic error statement that lacks reference to the specific claim language that caused the claim to be in error.  However, if the Recapture rejection is reversed in this proceeding, arguments regarding the Declaration being defective will be withdrawn.

Appellant argues that claims 37-46 are not improper recapture of broadened subject matter surrendered in the application for the patent being re-issued, stating, in part --
	“Indeed, new claims 37-46 are “linking claims” broad enough to read on or link two or
more groups of claims identified in a restriction requirement. They were never pending, and thus
never surrendered by amendment based on prior art.
In terms of the recapture rubric, new claims 37-46 are broader than the original patent
claims, for sure, but do not relate to subject matter surrendered in the original prosecution as they were never pending.
Furthermore, new claims 37-46 may also be viewed as “overlooked aspects” that were
disclosed but never covered by the claims in the original application. As described in the MPEP
$1412.01), claims to overlooked aspects are those that no generic claim in the original
application covered, and:
Claims to overlooked aspects are not subject to recapture because the claims are, by

definition, unrelated to subject matter that was surrendered during the prosecution of the

original application. In the decision of In re Youman, 679 F.3d 1335,102 USPQ2d 1862

(Fed. Cir. 2012), the Federal Circuit explained:

Whereas the recapture rule applies when surrendered subject matter is being
reclaimed, overlooked aspects by definition were never claimed and thus never
surrendered. See Mostafazadeh, 643 F.3d at 1360 [98 USPQ2dat 1644]. Rather, as we explained in Mostafazadeh, "overlooked aspects” is a separate inquiry under reissue that is independent of whether or not the recapture rule applies. 679 F.3d at 1347, 102 USPQ2d at 1870.

The MPEP in §1412.01(D) qualifies the concept of overlooked aspects by saying that it
does not apply where there has been a been a restriction or election of species in the patent to the non-elected inventions “or on non-claimed subject matter distinct from the elected invention.”  Applicant views this as dictum, and there is no legal authority cited in the MPEP section for such a proposition. Indeed, if that reasoning were applied to the subject matter in In re Doyle, much like here, then the CAFC would not have permitted the reissue claims to grant, as there was a restriction requirement in the original Doyle prosecution. Applicant maintains that claims 37-46 are linking claims that are legitimate subject matter for reissues, and were disclosed but never covered by the claims in the original application.”  (Brief, p.11, line 10 to p.12, line 9).

Examiner’s response to arguments regarding Surrendered Subject Matter:
MPEP 1412.02(I) DEFINITIONS
Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter. A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art. A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).

Specifically, the limitations of  “wherein the front wall includes a pair of U-shaped bars, a lower bar and an upper bar, and wherein the upper bar has a front bar and a pair of rearwardly-extending bars that are journaled for rotation about a common horizontal axis parallel to the front wall so that the upper bar may pivot from a raised position to a lowered position, and further including a flexible fabric panel secured to both the lower and upper bars so as to form a part of the complete barrier to a baby rolling off the sleeping platform when the upper bar is in the raised position” are surrender generating limitations (SGL) for any bassinet claim.
The SGL was eliminated entirely from new claims 37-46.   The recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. Therefore, claims 37-46 improperly recapture surrendered subject matter.  

Examiner’s response to arguments regarding Overlooked Aspects:
MPEP 1412.02(I) DEFINITIONS
Overlooked Aspects - Claims to separate inventions/embodiments/species that were never presented in the original application. See MPEP § 1412.01, subsection II, for more information on overlooked aspects.
MPEP § 1412.01, subsection II states, in part:  Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered 

As detailed in the Grounds of Rejection, Original Patent section, the ‘551 patent discloses a bassinet invention in five embodiments (species), wherein all five embodiments include a convertible wall structure, and neither the written description nor the drawings disclose a bassinet invention without a convertible wall.  Since the ‘551 patent fails to disclose or suggest a bassinet invention without a convertible wall, the ‘551 patent does not disclose the newly claimed bassinet without a convertible wall as a separate invention/embodiment/species.  Therefore, claims 37-46 are not claims to overlooked aspects.
 
Appellant argues that claims 37-46 satisfy the “original patent” requirement of 35 U.S.C. § 251, stating, in part –
It is clear that the partial barrier wall is contemplated as a separate and beneficial feature of the disclosed invention, as well as being useful in combination with a convertible wall.  Although the drawings all show both of these walls together, a number of them contemplate removal of the convertible wall leaving just the partial barrier wall. For example, Figure 2A shows a front wall 54 having been removed so that it can be stored underneath the bassinet sleeping platform. That would leave just the partial barrier walls 62 on each side.
Indeed, the main reason for this reissue filing is to correct the patent in which there were no claims to a partial barrier wall without a convertible front wall. Based on the foregoing, Applicant asserts that the virtues of the partial barrier wall by itself are clearly set forth in the application, and correction of the patent is warranted under 35 U.S.C. § 251. “In enacting the statute, Congress provided a statutory basis for correction of ‘error’. The statute is remedial in nature, based on fundamental principles of equity and fairness, and should be construed liberally.” In re Bennett, 766 F.2d 524, 528, 226 USPQ 413, 416 (Fed. Cir. 1985) (in banc).


As discussed in the Original Patent rejection, Antares importantly set forth a “clear and unequivocal” standard for reissue applications to comply with § 251 that built upon and further defined the standard set forth in Industrial Chemicals.  In Antares, in analyzing the case, the court found that the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention." Antares,  771 F.3d at 1359 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares the court stated "[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification." Antares, 771 F.3d at 1363. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of "jet injector" in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissued patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251.
	Following in the footsteps of Antares is the decision of the Federal Circuit in Forum.  The court in Forum also harkened back to Industrial Chemicals as setting the standard for the analysis under § 251 for original patent and concluded:
	Thus, for broadening reissue claims, the specification of the original 
	patent must do more than merely suggest or indicate the invention
	recited in the reissue claims; “[i]t must appear from the face of the 
	instrument that what is covered by the reissue was intended to have
	been covered and secured by the original.”

	Forum, 926 F.3d at 1351-1352, quoting Industrial Chemicals, 315 U.S. at 676 (emphasis added).
The court in Forum also acknowledged the standard set forth in Antares, stating “[t]he original patent ‘must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Forum, 926 F.3d at 1352, quoting Antares, 771 F.3d at 1362.   
At issue in Forum was whether the claims of the reissue application could recite a work piece lacking arbors.  Forum, 926 F.3d at 1349.  In analyzing the case, the court noted that Flow Valve did not dispute that the face of the original ‘213 patent does not disclose an arbor-less embodiment of the invention but rather argued that a person of ordinary skill in the art would understand from the specification that arbors were an optional feature.  Forum, 926 F.3d at 1352.  Flow Valve presented a declaration to support their argument, but the court concluded “The Iafrate declaration does not aid the court in understanding what the ‘instruments…actually say,’ but instead asserts what a person of ordinary skill in the art would purportedly understand in the absence of the disclosure of an arbor-less embodiment.”  Forum, 926 F.3d at 1352.  Indeed, the court concluded “Even if a person of ordinary skill in the art would understand that the newly claimed, arbor-less invention would be possible, that is insufficient to comply with the standard set forth in Industrial Chemicals and Antares.” Forum, 926 F.3d at 1352 (emphasis added).  
Using the standards set forth in Antares and Forum, the examiner maintains that the ‘551 patent does not clearly and unequivocally disclose a bassinet invention without a convertible wall, nor does ‘551 patent clearly and unequivocally disclose that temporarily removing one or more convertible walls creates a separate invention.  Appellant cites to Fig. 2A as an alleged disclosure of a separate bassinet invention without convertible walls.  However, col. 4, lines 32-33 of the specification disclose Fig. 2A as an exploded perspective view of the bassinet of Fig. 2.  The bassinet embodiment shown in Fig. 2 has both partial barrier walls and convertible walls.  Therefore, claims 37-46 do not satisfy the “original patent” requirement.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/David O. Reip/
Reexamination Specialist
CRU, AU 3993



Conferees:
/Patricia L Engle/            Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                       /EILEEN D LILLIS/           Supervisory Patent Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.